Citation Nr: 0843146	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  96-48 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right humeral 
neck bone cyst.

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to service connection for astigmatism.

5.  Entitlement to service connection for hypoglycemia.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for diverticulitis.

8.  Entitlement to service connection for peripheral 
neuropathy.

9.  Entitlement to service connection for a heart disorder.  

10.  Entitlement to an increased rating for a 
gastrointestinal disability, currently rated as 20 percent 
disabling.

11.  Evaluation of a temporomandibular joint disorder (TMJ), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to May 
1946; August 1946 to November 1946; November 1948 to July 
1949; and September 1950 to June 1970.

With the exception of the issue of service connection for a 
heart disorder (the appeal of which was perfected in July 
2004), all the issues listed on the title page were 
previously remanded by the Board in August 2003.  The 
introduction portion of this remand contains a thorough 
procedural history of the veteran's claims.  In pertinent 
part, this history reflects that the veteran's claims of 
entitlement to service connection for a bone cyst of the neck 
of the right humerus, claimed as a thyroid condition, as well 
as bladder cancer, astigmatism, a disability manifested by 
vertigo, hypoglycemia, diverticulitis, and peripheral 
neuropathy were denied by a January 2000 Board decision.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in June 2002, 
granted the parties' joint motion for remand and vacated the 
Board's January 2000 decision.

The veteran was afforded a videoconference hearing in January 
2002 as well as a Travel Board hearing in December 2002.  
These hearings were conducted before a Veterans Law Judge 
(VLJ) and an Acting VLJ who are no longer employed by the 
Board.  As will be explained, the veteran has indicated that 
he wants another hearing.  Thus, the Board is remanding this 
case the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

As noted above, the veteran previously testified at a 
videoconference hearing in January 2002 before a VLJ as well 
as a Travel Board hearing in December 2002 before an Acting 
VLJ who were designated by the Chairman to conduct these 
hearings pursuant to 38 U.S.C.A. § 7107.  A transcript of 
these hearings has been associated with the claims file.  

Unfortunately, the VLJ and Acting VLJ who presided over these 
hearings are no longer employed at the Board.  VA law 
provides that the VLJ who conducts a hearing shall 
participate in the final determination of the claim on 
appeal.  See 38 C.F.R. § 20.707.  Accordingly, in November 
2008, the Board sent the veteran a letter informing him that 
he could have another hearing before a judge that will 
ultimately decide his appeal.  38 C.F.R. § 20.717(d).  In 
December 2008, the veteran responded and stated that he 
wanted to have a hearing at the RO before a Veterans Law 
Judge.  A hearing on appeal must be granted when, as in this 
case, an appellant expresses a desire for it.  38 C.F.R. 
§ 20.700(a).



Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. §  20.704.  The RO should 
notify the appellant of the date, time 
and place of such a hearing by letter 
mailed to his current address of record.  
The appellant is advised that if he 
desires to withdraw the hearing request 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

After the hearing is conducted, or if the 
hearing request is withdrawn in writing 
prior to the hearing being conducted, the 
matter should be returned to the Board in 
accordance with the applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





